internal_revenue_service number release date index number -------------- ---------------------------------- --------------------------- ------------------------------- legend legend department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi - plr-104138-03 date nov ----------------------------------------------- x ---------------------------------------------------------- y -------------------------------------------------- z ---------------- ------------------------------------ ------------ ------------------- -------------------- country d1 d2 dear ------------------- this responds to letters dated date and date and subsequent correspondence submitted on behalf of x and z requesting a ruling that x be granted an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations in which to elect to be treated as a disregarded_entity under sec_301_7701-3 in addition y requests an extension of time for purposes of sec_1 g ii a of the income_tax regulations for x to obtain a statement described in sec_1_897-2 from z that the stock interest in z is not a u s real_property interest plr-104138-03 facts according to the information submitted x was validly formed under the laws of country on d1 at that time y was a member of a consolidated_group and y indirectly owned percent of x y subsequently was spun off from the consolidated_group as a result of a legal entity organizational chart given to y by the consolidated_group s tax department y mistakenly believed x to be a disregarded_entity for federal tax purposes when it came to x and y s attention that a form_8832 had not been filed for x relief under sec_301_7701-3 was requested to make the election retroactive to d2 would result in a deemed liquidation of x and a transfer of its assets including the stock of z a domestic_corporation to x’s parent because the stock interest in z is deemed to be distributed by x upon its deemed liquidation at x’s request z would be required to inform x as to whether the stock interest in z is a u s real_property interest z must then provide a notice to the internal_revenue_service of z’s statement to x on or before the 30th day after the statement is mailed to x z is owned by x the change in status of x by the entity classification election law and analysis sec_1_897-2 provides generally that a domestic_corporation must sec_1_897-2 provides generally that a foreign_person disposing of an interest in a domestic_corporation may establish that the interest was not a u s real_property interest as of the date of the disposition by requesting and obtaining from the corporation a statement that the interest was not a u s real_property interest as of that date the foreign_person must obtain the corporation’s statement no later than the date including any extensions on which a tax_return would otherwise be due with respect to a disposition within a reasonable period after receipt of a request from a foreign_person holding an interest in it inform that person whether the interest constitutes a u s real_property interest that a domestic_corporation provide a statement as to whether the interest in the_domestic_corporation is a u s real_property interest described in paragraph h then such corporation must provide a notice to the internal_revenue_service of that statement in accordance with paragraph h sec_1_897-2 provides in part that a copy of any statement provided to the foreign interest holder must be attached to the notice and that the notice must be mailed to the director philadelphia service_center p o box drop point sec_1_897-2 provides generally that if a foreign interest holder requests sec_301_7701-3 allows an entity to elect to change its classification by sec_301_7701-3 provides that for purposes of b i a plr-104138-03 firpta unit philadelphia pa which is the current mailing address on or before the 30th day after the statement referred to in '1 h is mailed to the interest holder that requested it sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owners if it has a single owner that does not have limited_liability member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member filing form_8832 entity classification election with the service_center designated on that form sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after that filing_date sec_301_7701-3 provides that if an election is to have a retroactive effective date each person who was an owner between the date the election is to be effective and the date the election is filed and who is not an owner at the time the election is filed must also sign the election sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a notice published in the internal_revenue_bulletin determine whether to grant a discretionary time extension under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sets forth the standards which the commissioner uses to plr-104138-03 conclusion a copy of this letter should be attached to the election and to z’s statement based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly x is granted an extension of time of days from the date of this letter to file form_8832 effective on d2 with the appropriate service_center in addition x is granted an extension of time of days from the date of this letter for purposes of sec_1 g ii to obtain a statement described in sec_1_897-2 from z that the stock interest in z is not a u s real_property interest provided to x a copy is enclosed for this purpose failure to mail the notice including a copy of the statement x obtained from z under 'big_number g i a to the internal_revenue_service within the time period set forth in sec_1_897-2 will cause the statement provided pursuant to '1 h i to become an invalid statement sec_1_897-2 concerning the federal tax consequences of the facts described above under any other provision of the code except as specifically set forth above no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
